Citation Nr: 0736606	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  04-19 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder, currently rated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to June 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision of the 
Department of Veterans Affairs (VA), Seattle, Washington, 
Regional Office (RO) that granted the claim of entitlement to 
service connection for post-traumatic stress disorder and 
assigned a 10 percent disability evaluation, effective from 
December 26, 2002.  The veteran perfected an appeal as to the 
rating assigned.  In the January 2004 statement of the case, 
the disability evaluation for post-traumatic stress disorder 
was increased from 10 to 50 percent, effective from December 
26, 2002.  Since this rating was less than the maximum 
available benefit, the issue remained in appellate status.  
AB v. Brown, 6 Vet. App. 35 (1993). 

In July 2007, the veteran appeared at a travel Board hearing 
conducted at the RO by the undersigned Veteran's Law Judge.  
The transcript of that hearing has been associated with the 
claims file, and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1967 to June 1969.

2.  On July 25, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.





CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The veteran has withdrawn this appeal as to the issue of 
entitlement to an increased disability evaluation for post-
traumatic stress disorder, currently rated as 50 percent 
disabling; hence, there remain no allegations of errors of 
fact or law for appellate consideration with regard to that 
issue.  Accordingly, the Board does not have jurisdiction and 
the issue of entitlement to an increased disability 
evaluation for post-traumatic stress disorder, currently 
rated as 50 percent disabling is dismissed.


ORDER

The appeal is dismissed.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


